38 So. 3d 188 (2010)
Cody MAXWELL, Rachael Stancliff, and Patrick L. Jackson, Petitioners,
v.
WOODLAND VENTURES c/o Eric Gleaton Realty, Inc., Respondent.
No. 1D10-1785.
District Court of Appeal of Florida, First District.
May 21, 2010.
Rehearing Denied July 8, 2010.
Patrick L. Jackson of Chase, Quinnell & Jackson, P.A., Pensacola, for Petitioners.
Charles P. Hoskin of Emmanuel Sheppard and Condon, Pensacola, for Respondent.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.100(c)(3); In re Electronic Filing of Documents via eDCA Portal, 19 So. 3d 1165, 1166 (Fla. 1st DCA 2009) (providing that this court will accept documents for electronic filing, but stating that the "official filing date of the brief, original petition, or response or reply in petitions, will remain the date of filing the signed paper original with the court unless otherwise ordered by the court.").
KAHN, ROWE, and MARSTILLER, JJ., concur.